DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 15, 16 and 23 have been amended.  Claims 1-24 are pending and under consideration.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 11, 21-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained.  Amended claim 6 is also rejected under this statute. 
The recitation of “distinct morphological characteristics in CTCs” in claim 21  lacks specific antecedent basis in claim 16 which refers only to CTC data and morphological characterization of nucleated cells rather than morphological characterization of CTCs.
Claim 23 is vague and indefinite in the recitation of “wherein the method further comprises detection of CTCs further comprises”.  It is unclear what “further comprises” pertains to in the sentence because there is no antecedent basis in claim 23 or claim 16 regarding the scope of what is encompassed in detection of CTCs. 
The recitation of “the immunofluorescent staining of nucleated cells to detect CTCs” in claim 24 lacks specific antecedent basis in claim 16 which recites “immunofluorescent staining of nucleated cells” and the “generation of circulating tumor cell data”, rather than the “detection of CTCs”.  
Claims 11 and 22 are vague and indefinite in the recitation of “cell shape and nuclear to cytoplasm ratio”.  It is unclear whether “cell shape” and “nuclear to cytoplasm ratio” are being 
Claim 6 is vague and indefinite in the recitation of a “patient is treated with taxane therapy is identified” because it is unclear if the treatment of the patient having an improved response to taxane therapy is an active method step of the invention, or if the claim is directed to the identification of a treated patient as having an improved response to taxane therapy relative to ARS-directed therapy.  For purpose of examination, the claim will be read as “a patient treated with taxane therapy is identified as having an improved response to the taxane therapy relative to the ARS directed therapy”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require an antibody specific for AR-V7.  Thus the methods of claims 1-6 are reliant on the written description of a genus of antibodies specific for AR-V7.  The specification states:
A rabbit monoclonal antibody specific to the AR-V7 splice variant was used for IF staining of cell line controls and patient CTCs characterized by the Epic CTC Platform.
	
Applicant is reminded of the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. which are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.

This has been more recently addressed in the antibody arts:
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir.2004)). 
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir.2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 

	The instant specification has described neither a representative number of species falling within the require genus, nor structural features of the antibodies of the genus necessary for binding to the AR-V7.  It is noted that the antibody paratope constitutes the portion of the antibody responsible for epitope recognition and thus binding specificity. The antibody paratope can be partially described by the CDR sequences of the antibody and this description combined with the functional attribute of specifically binding AR-V7 can serve to adequately define a genus.  In the instant case, the specification provides no structural information of the anti-AR-V7 monoclonal antibody.  One of skill in the art would not be able to envisage if any given antibody was a member of the genus of anti-AR-V7 antibodies as one could do with a well-described genus of anti-CR-V7 antibodies. It is noted that a description of the binding ability of an antibody does not provide any structural information as to the structure of the antibody paratope.   One of skill in the art would reasonably conclude that applicant was not in possession of the claimed invention at the time of filing. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection of claims 1-5, 7-15, 18 and 19 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is maintained for reasons of record. Amended claim 6 is also rejected for the same reasons of record. Claims 1-5, 7-15 recite the evaluation of CTRC data to identify a mCRPC patient with an improve response to taxane therapy compared to androgen receptor signaling directed therapy.  Amended claim 6 specifies that the mCRPC patient is a patient treated with taxane therapy.  The “evaluation” of data is a step in abstract thinking which is a judicial exception. Claims 2-6 further require that mCRPC patients are identified as having an improved response to taxane therapy, resistance to 

Applicant argues that the instant rejection is contrary to the federal circuit’s recent decisions and inconsistent with Director Iancu’s directives in that the recitation of a judicial exception is equated the claims being directed to a judicial exception.   Applicant argues that it is not enough to merely identify a patent ineligible concept but is must be determined that the claims are directed to the same patent ineligible concept.  The examiner agrees with applicant’s statements.  However the instant claims are directed to a judicial exception. The correlations between the presence of ARV7 in circulating tumor cells  and an improved response to taxane therapy relative to ARS-directed therapy is a judicial exception of the natural phenomenon type.  The “evaluation” of data is a step in abstract thinking which is a judicial exception. Applicant has not pointed to a claim limitation or amended the claims to include a concrete active method step that is based on the outcome of the judicial exception of data evaluation.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-16, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al (WO2015/048740) in view of Antonarakis et al (New England Journal of Medicine, 2014, Vol. 371, pp. 1028-1038), Onstenk et al (European Urology, ePub July 15, 2015, Vol. 68, pp. 939-945) and Hu et al (Cancer Research, 2009, Vol. 69, pp. 16-22). 
Claim 1 is drawn to a method of identifying a metastatic castration resistant prostate cancer (mCRPC) patient with an improved response to taxane therapy compared to AR targeted therapy comprising generating circulating tumor cell data by analyzing nucleated cells in a mCRPC patient blood sample by immunofluorescent staining, morphological characterization, and detection of an AR variant 7 in said cells, and evaluating the circulating tumor cell data  to identify a mCRPC patient  with an improved  response to taxane therapy compared to AR signaling directed therapy.  Claim 6, further requires the treatment of the patient identified in the method of claim 1 with taxane therapy.  Claim 7 requires in the method of claim 1 an initial step of depositing the nucleated cells as a monolayer onto a slide.  Claim 8 specifies that the analysis of the method of claim 1 comprises fluorescence scanning microscopy.  Claim 9 requires that the microscopy of claim 8 provides a field of view comprising CTCs and at least 200 surrounding WBCs.  
Claim 10 specifies that CTCs comprise distinct morphological characteristics compared to surrounding nucleated cells in the method of claim 1.
Claim 11 requires that the morphological characteristics of claim 10 comprise one or more of nuclear size, nuclear shape, hole in the nucleus, cell size, cell shape, nuclear to cytoplasm ratio, nuclear detail, nuclear contour, the presence of absence of nucleoli, the quality of cytoplasm or the quantity of cytoplasm
Claim 12 requires the comparison of the intensity of pan cytokeratin fluorescent staining to surrounding nucleated cells for the detection of CTCs in the method of claim 1. 
Claim 13 further requires an initial step of obtaining a WBC count for the blood sample in the method of claim 1. 
Claim 14 further requires an initial step of lysing erythrocytes in the blood sample in the method of claim 1.

Claim 16 is drawn to a method of analysis comprising immunofluorescent staining and morphological characterization of nucleated cells in a blood sample obtained from a metastatic castration resistant prostate cancer (mCRPC) patient to generate circulating tumor cell data, wherein the analysis comprises detecting the presence of an Androgen Receptor Variant 7 in said cells.
Clam 21 requires comprise distinct morphological characteristics compared to surrounding nucleated cells in the method of claim 1.
Claim 22 requires that the morphological characteristics of claim 21 comprise one or more of nuclear size, nuclear shape, hole in the nucleus, cell size, cell shape, nuclear to cytoplasm ratio, nuclear detail, nuclear contour, the presence of absence of nucleoli, the quality of cytoplasm or the quantity of cytoplasm
Claim 23 further specifies that the comparison of the intensity of pan-cytokeratin staining relative to surround nucleated cells is used to detect CTCs in the method of claim 16
Claim 24 requires that the immunofluorescent staining of nucleated cells in claim 16 is staining for pan-cytokeratin, CD45, and DAPI for the detection of CTCs.
Hicks et al teach a method of predicting response to a hormone-directed therapy in a prostate cancer (PCa) patient comprising (a) performing a direct analysis comprising immunofluorescent staining and morphological characterization of nucleated cells in a blood sample obtained from the patient to identify and enumerate circulating tumor cells (CTC) ; (b) individually characterizing genotypic, morphometric and protein expression parameters to generate a profile for each of the CTCs, and (c) predicting response to hormone-directed therapy in the prostate cancer PCa patient based on said profile (claim 1 of ‘740), wherein the prostate cancer is metastatic castration resistant prostate cancer (mCRPC) (claim 5 of ‘740), and wherein the immunofluorescent staining of nucleated cells comprises pan cytokeratin, cluster of differentiation (CD) 45, diamidino-2-phenylindole (DAPI) and androgen receptor (AR) (claim 10 of ‘740) which meets the limitations of claims 15 and 24, and the limitations of instant claims 1 and 16 with the exception that the type of androgen receptor is not specified as AR-V7/AR3.  Hicks et al evaluate both AR and AR2 CTCs (pages 5-6, paragraph [0018]).

Although Hicks et al evaluate AR and AR2 CTCs , Hicks et al do not specifically teach the ARV7/AR3 as an androgen receptor of the claims, although nor does Hicks et al teach the prediction of a mCRPC patient to taxane therapy as having an improved response relative to AR targeted therapy.  
Antonarakis et al teach that it is now accepted that castration-resistant prostate cancer is not androgen independent and continues to rely of androgen signaling (page 1029, first column, first sentence).  Antonarakis et al teach  that the drugs enzalutamide and abiraterone, which interferes with androgen signaling (page 1029, first column lines 4-22) and developed for the treatment of mCRPC, are not effective in all patients and that a large percentage of patients exhibit primary resistance (page 1029, second column, second paragraph, lines 1-7).  Antonarakis et al teach that virtually all patients develop secondary resistance to enzalutamide or abiraterone (page 1029, second column, second paragraph, lines 7-9).  Antonarakis et al suggest that resistance to enzalutamide or abiraterone may be due to the presence of androgen receptor splice variants which are constitutively active (page 1029, second column, second paragraph, lines 10-20).  Antonarakis et al teach that multiple androgen-receptor variants have been identified, only AR-V7 encodes a functional proteins product that is detectable in clinical samples (page 1029, second column, lines 6-11 of the first full paragraph).  Antonarakis et al 
Hu et al teach a polyclonal antibodies raised from a mouse immunized with the carboxyl terminal peptide specific to the AR-V7 protein (page 17, under the heading “AR variant protein analysis”).
	Onstenk et al teach that the efficacy of cabazitaxel in CRPC is independent of the presence of AR-V7 in circulating tumor cells (title).   Onstenk et al teach that because the response to cabazitaxel seems to be independent of the AR-V7 status of CTCs from metastatic castration resistant prostate cancer (mCRPC) patients, cabazitaxel might be a valid treatment option for patients with AR-V7 positive CTCs (abstract, following “Conclusions”).
	It would have been prima facie obvious at the time of the effective filing date to carry out the method of Hicks et al using AR-V7/AR3 as the androgen receptor (claim 10 of ‘740) for the characterization of CTCs which are AR-V7 positive in order to predict the response of a mCRPC patient to enzalutamide, abiraterone or cabazitaxel.  One of skill in the art would be motivated to do so by the teachings of Antonarakis et al that enzalutamide, and abiraterone, developed for treatment of mCRPC are ineffective in  large percentage of patients and that patients who initially respond to enzalutamide, or abiraterone eventually develop resistance to the drugs, and AR-V7 status of circulating tumor cells in patients with castration resistance prostate cancer is indicative of resistance to enzalutamide, and abiraterone; and the teachings of Onstenk et al that the response to cabazitaxel is independent of the  AR-V7 status of circulating tumor cells in mCRPC patients.  It would have been further obvious to use the polyclonal antibodies of Hu et al as an alternative to the mRNA analysis used by Antonarkis et al for the identification of CTCs positive for ARV7.  One of skill in the art would have been motivated to do so by the teachings of Hicks et al who use anti-AR antibody for immunoflorescent staining of CTCs (paragraph [0099]) and the teachings of Hu et al on specific anti-AR-V7 polyclonal antibodies.
	It would also have been prima facie obvious at the time of the effective filing date to treat  the mCRPC patient with  cabazitaxel if the patient were identified as having AR-V7 positive circulating tumor cells, because such cells are an indicator of resistance to the androgen-receptor .


Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al, Antonarakis et al, Onstenk et al  and Hu et al as applied to claims 1, 6-16, 21-24 above, and further in view of Nadiminty and Gao (World Journal of Urology, 2012, vol. 30, pp. 287-295).
Claim 2 requires in the method of claim 1, that the mCRPC patient is identified as having an improved response to taxane therapy compared to androgen receptor signaling directed therapy based on nuclear localization of the AR-V7 in the CTCs.
Claim 3 requires in the method of claim 2 that the nuclear localization of the AR-V7 in the CTCs corresponds to resistance to androgen receptor signaling directed therapy.
Claim 4 specifies that the nuclear localization of the AR-V7 corresponds to a positive response to taxane therapy compared to androgen receptor signaling directing therapy
Claims 5 and 20 specify that the nuclear localization comprises a staining pattern with a signal intensity of ≥3-fold higher than background staining from neighboring WBCs in the methods of claims 2 and 17, respectively.
Claim 17 require in the method of claim 16, that AR-V7 is localized to the nucleus of the CTCs.
Claim 18 specifies that the nuclear localization of the AR-V7 corresponds to resistance to androgen receptor signaling directed therapy for the mCRPC patient in the method of claim 17. 
Claim 19 requires that the nuclear localization of the AR-V7 corresponds to a positive response to taxane therapy compared to androgen receptor signaling directing therapy for the mCRPC patient in the method of claim 18.
The combination of teachings of Hicks et al, Antonarakis et al, Onstenk et al and Hu et al render obvious the limitations of claims 1, 6-16, 21-24 for the reasons set forth above regarding CTCs which are positive for AR-V7 being indicative of improved response to cabazitaxel relative to enzalutamide and abiraterone because both of Antonarakis et al and Onstenk et al teach that CTCs positive for AR-V7 indicate resistance to enzalutamide and abiraterone, and the teachings of Onstenk et al regarding AR-V7 status in CTCs of mCRPC patients not being 
Hicks et al further teach that due to the nature of measuring a signal over background noise, a CTC-specific immunofluorescent marker, even though absent on WBCs are visible in the WBCs as background signals; and that a cell cis positive for an immunofluorescent marker if its fluorescent signal for the marker  is significantly higher than a fixed back ground signal, such as 2-fold, 3-fold, 5-fold, etc. higher than background (page 26, paragraph [0082]), which renders obvious the requirements of  claims 5 and 20 with respect to ≥ 3-fold higher than background given the routine optimization within the purview of one of skill in the art.  
Antonarakis et al further teach that Ar-V7 lacks a ligand binding domain (page 1028, lines 1-3 under “Background”).
 None of Hicks et al, Antonarakis et al or Onstenk et al teach that method wherein CTCs are identified based on nuclear localization of AR-V7 in CTCs.
	Nadiminty and Gao teach that AR-V7/AR3 is a constitutively activated AR variant characterized by nuclear localization in the absence of ligand (page 290, Table 1 and first column, lines 7-9).
It would have been prima facie obvious at the time of the effective filing date to use nuclear localization of AR-V7 in the CTCs of mCRPC patient required in claim 17.  One of skill in the art would have been motivated to do so based on the teachings of Nadiminty and Gao that AR-V7/AR3 is a constitutively activated AR variant characterized by nuclear localization in the absence of ligand and because Antonarakis et al teach that AR-V7 lacks a ligand binding domain.  Thus, one of skill in the art would conclude that AR-V7 is always present in the nucleus as the presence of a ligand would not influence it subcellular localization because of the inability of the ligand to bind to AR-V7



It would have been further obvious to use the nuclear localization to identify a mCRPC patient having 
1.  improved response to cabazitaxel compared to enzalutamide and abiraterone
2.  resistance to enzalutamide and abiraterone, and


because Antonarakis et al and Onstenk et al teach that AR-V7 CTCs in CRPC are indicative of resistance to enzalutamide and abiraterone, which meets the limitations of claims 3 and 18, and Onstenk et al teach that  response of mCRPC patients to cabazitaxel is independent of AR-V7 in CTCs and suggests that cabazitaxel be used to treat such patients.   Because the patients with AR-V7 CTCs as manifest by AR-V7 nuclei are resistant to enzalutamide and abiraterone but are expected to respond to cabazitaxel, the requirement of improved response to cabazitaxel compared to enzalutamide and abiraterone and positive response to cabazitaxel compared to enzalutamide and abiraterone required in claims 2, 4 and 19 because any response to cabazitaxel in enzalutamide and abiraterone resistant patients would be an improvement or positive response over enzalutamide or abiraterone therapy.

Applicant argues that because Antonarkis discloses that isolation and enrichment of CTCs was done using the Prostate Cancer Select kit to detect relative abundance of AR-V7 and does not express any concern about the accuracy of their findings in terms of identification and quantification of CTCs  and the AR-V7 mutation, one of skill in the art would not be prompted to search for alternative methods of the CTC analysis, and that Onstenk does not solve this deficiency.
This has been considered but not found persuasive. 
Hicks is the primary reference which discloses the method of direct analysis of CTCs, specifically AR CTCs and AR2 CTCs.  One of skill in the art would be motivated to modify the method of Hicks et al for the direct analysis of AR-V7 CTCs based on the teachings of Antonarakis et al and  Onstenk et al for the reasons set forth above.  The rejection is not based on the opposite logic wherein Antonarkis is modified by the method of Hicks as stated by applicant.  Applicant’s argument is moot.

All claims are rejected.
All other rejections as set forth in the prior Office action are withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643